DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 10th, 2021 have been fully considered but they are not persuasive.
Applicant’s amendments and arguments now requiring the reamer element to have a rounded head cap (instead of the movable drive element) overcomes the previous interpretation of Goldberg et al. in view of Winslow et al. but does not overcome the art as a whole.
Under the new 103 rejection Goldberg et al. teach a reamer element (2402 + 2404) having a rounded head cap (2404 is rounded due to its cylindrical shape) along with Winslow teaching a reamer element (30 + 46) which has a rounded head cap  (46) which has the transfer belt (44) loop around the rounded head cap (46) to drive movement/rotation of the reamer via the belt and movable drive element’s (45) coupled nature to translation the motion (¶29).  As a result, Applicant’s amendments are found to overcome the previous rejection of record, but not the prior art.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2015/0119891) in view of Winslow et al. (US 2013/0309031) in further view of Yoon et al. (US 2005/0113839). 	Regarding claim 1, Goldberg et al. disclose a reamer system (2400) for resecting an eroded portion of a glenoid region, the eroded portion generally defining an erosion plane, comprising a reamer element (2402) having a reamer shaft (2489), extending along a longitudinal reamer axis  (2405), wherein the longitudinal reamer axis is configured to be oriented perpendicular to the erosion plane; a movable drive element (see figure below); a translation assembly (2420) for translating motion of the drive element to the reamer shaft to move the reamer shaft and correspondingly the reamer element about the perpendicular reamer axis (¶128 and ¶132), wherein the reamer element (2402) has at least one planar surface (2484) and a curved surface (2482) configured to contact the eroded portion of the glenoid region (figures 25-31).
 	Goldberg et al. fails to teach or disclose that the reamer shaft defines a guide shaft opening for receiving a K-wire, the guide shaft opening extending through the reamer shaft along the longitudinal reamer axis.  Rather, Goldberg et al. teaches the use of a boss (2487, figure 31) that is used to guide the reamer (¶122 of Goldberg et al.).  Additionally, Goldberg fails to teach that the transition assembly comprises a transfer belt extending from the movable drive element and looped about the reamer 
 	Winslow et al. disclose a reamer system (20, figures 1-12) the system having a reamer element (30 + 46) having a rounded head cap (46) and a reamer shaft (30) extending a long a longitudinal reamer axis (considered the central longitudinal axis of 30), the reamer shaft defines a guide shaft  opening (28 + 32) for receiving a K-wire, wherein the guide shaft opening extends through the reamer shaft along the longitudinal reamer axis (figures 5-7, ¶24 and ¶27) or alternatively the use of a boss (¶24).  Further, Winslow teaches a movable drive element (45) and a translation assembly having a transfer belt (44) that loops around the movable drive element (45, figures 10-11) and the rounded head cap (46, figures 10-11) of the reamer element to translate motion from the movable drive element to the reamer shaft and correspondingly the reamer element (¶29). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Goldberg et al. to include a guide shaft for receiving a K-wire configured to extend from the glenoid region along a perpendicular reamer axis as taught by Winslow et al. as it is a taught alternative to a boss being used for the purpose of guiding the reamer to the target site.  Along with the use of a translation assembly with a transfer belt for use with the movable drive element instead of the meshed gear mechanism of Goldberg et al. as it is a known alternative transmission element for converting rotational movement to a laterally offset cutting element.  	Goldberg et al. in view of Winslow et al. fail to expressly teach or disclose that 
 	Regarding claim 2, Goldberg et al. disclose that the movable drive element comprises a drive shaft (2456) rotatable about a rotational axis (2457). 	Regarding claim 3, Goldberg et al. disclose that the rotational axis is angled .

 	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2015/0119891) in view of Winslow et al. (US 2013/0309031) in view of Yoon et al. (US 20005/0113839) further view of Lappin (US 2012/0239043).
 	Regarding claim 17, Goldberg et al. disclose a reamer system (2400) for resecting an eroded portion of a glenoid region, the eroded portion generally defining an erosion plane, comprising a reamer element (2402) having a rounded head cap (2404), a reamer shaft (2489) extending along a longitudinal reamer axis (2403/2405) and a reamer head (2402 is the reamer head) defining a planar reamer surface (2484, figure 31); a movable drive element (see figure below); and a translation assembly (2420) for translating motion of the drive element to the reamer shaft to move the reamer shaft and correspondingly the reamer element about the perpendicular reamer axis (¶128 and ¶132), wherein the .
 	Additionally, Goldberg et al. fail to teach or disclose the reamer head defining a planar reamer surface that extends along a plane perpendicular to the longitudinal reamer axis such that when the reamer head engages the eroded portion of the glenoid . 

    PNG
    media_image1.png
    388
    580
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    144
    371
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    515
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    396
    544
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    643
    532
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 13, 14 and 18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775